[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter came before this court as a hearing in damages on February 6, 1996, because the defendant was defaulted for its failure to plead on November 15, 1995. The court continued the matter after the hearing for the purpose of allowing the parties to file briefs. The plaintiff Mr. Tyndall submitted a brief dated February 22, 1996. The defendant has not chosen to file a written memorandum. As the defendant was unable to introduce any evidence at their February 6, 1996 hearing, as to the underlying claim, and unable to assert claims involving limitation of actions, the court accepts the plaintiffs claim that if he had been given proper credits in the years 1951, 1952 and 1954, he would be entitled to an increase in his present pension of $720.00 for the CT Page 4255-BBBB year 1995, the same year in which the suit was instituted. The court does not accept the evidence presented of his life expectancy nor was there any evidence presented or alleged that he is or will be entitled to benefits for the period he claims. The Plaintiff has proved damages and as the Defendant has failed to defend this action, judgment shall enter for the Plaintiff in the amount of $720.00.
PELLEGRINO, J.